Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 251 of Paragraph 0040.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0050, line 1, “the notch 246” should read “the notch 251”
In paragraph 0054, line 3, “the air outlet pipe 200” should read “the air outlet pipe 220”
In paragraph 0072, line 5, “the air outlet 640” should read “the air outlet 650”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 205669490) [Huang] in view of Gustafsson et al (WO 2005/085099) [Gustafsson].
Regarding claim 1, Huang discloses a noise processing device for a vacuum pump comprising:
upper (1 in Figure 1) and lower sound mechanisms comprising a left baffle (3 in Figure 1), a right baffle (5 in Figure 1), a front baffle (4 in Figure 1), and a rear baffle (6 in Figure 1),
a vacuum pump (7 in Figure 1) provided in the cavity consisting of the upper and lower sound mechanisms,
a plurality of sounding insulating plates (8 and 9 in Figures 3-5), provided in the cavity and disposed between the vacuum pump and side baffles for sound insulation, and
a sealing rubber strip (14 in Figure 2), provided on the upper sound mechanism and abutting against tops of the sounding insulating plates when the upper and lower sound mechanisms are fastened.
Huang also teaches a step comprising the upper sound mechanism and the sealing rubber strip as shown in the below figure.  A top surface of the step abuts against a top surface of the side baffles, and a side surface of the step abuts against a side surface of the side baffles. Therefore, such a step can be applied to the sealing rubber strip, and possibly many steps will be made depending on the number of the sounding insulating plate for the purpose of securing the sounding insulating plates with a given gap.
Huang does not disclose a plurality of ribs and a plurality of guide grooves.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s noise processing device to add a plurality of extruded elements to the base part of the lower sound mechanism and a plurality of grooves composed of the extruded elements to the side baffles, respectively according to Gustafsson’s teaching for the purpose of securing sounding insulating plates at both the base and the sides.

    PNG
    media_image1.png
    573
    1017
    media_image1.png
    Greyscale

Regarding claim 2, although Huang fails to teach plastic containers, it would have been obvious to one of ordinary skill in the art to have make the container of plastic material in order to produce a lightweight construction.
Furthermore, according to MPEP 2144.07, selecting an alternative material would merely depends on the design expediency.
Regarding claim 3, Huang does not disclose the material of the sounding insulating plates. However, selection of a known material such as metal is obvious according to MPEP 2144.07.
Therefore, it is not inventive to make the plate-like members with metal sheets.
Regarding claim 5, Huang discloses that the sounding insulating plates are attached to the side baffles (Figures 3-5).
Regarding claim 6, Huang in view of Gustafsson discloses a noise processing device for a vacuum pump, as set forth in claim 1. Huang discloses that two groups of the sound absorbing plate are installed on the left baffle and the right baffle, respectively [Claim 1]. Therefore, two sound absorbing plates are provided adjacently to two opposite side baffles, respectively.
Regarding claims 7 and 8, Huang in view of Gustafsson discloses a noise processing device for a vacuum pump, as set forth in claim 1, wherein the extruded element is parallel with the side baffle to place the sounding absorbing plate at a given location. The distance between the extruded element and the side baffle can be a thickness of the sounding insulating plate.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 205669490) [Huang] in view of Gustafsson et al. (WO 2005/085099) [Gustafsson], and further in view of Dhoore et al. (US 4,235,303) [Dhoore].
Regarding claim 4, Huang in view of Gustafsson discloses a noise processing device for a vacuum pump, as set forth in claim 1. Huang in view of Gustafsson fails to disclose the material of the sounding insulating plates. 
However, Dhoore discloses that aluminum sheet can be used as a back sheet (14 in Figure 1) for an acoustic panel [Line 20-21 in Column 9].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Huang in view of Gustafsson’s sounding insulating plates with aluminum sheets, according to Dhoore’s teaching for the purpose of stacking multiple sheets easily in the limited space to reduce noise.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 205669490) [Huang] in view of Gustafsson et al. (WO 2005/085099) [Gustafsson], and further in view of Dhoore et al. (CN203796525) [Zhou].
Regarding claims 9 and 10, Huang in view of Gustafsson discloses a noise processing device for a vacuum pump, as set forth in claim 1. Huang in view of Gustafsson does not disclose that a noise processing device for a vacuum pump can be connected with a refrigerator although Huang in view of Gustafsson teaches that it belongs to the field of environment-friendly equipment.
However, Zhou explicitly discloses that a refrigerator is equipped with a vacuum fresh-keeping system in order to store food for a longer time with the condition of low temperature and low pressure, and the vacuum fresh-keeping system comprises a vacuum preservation box contained in the refrigerating chamber [Lines 1-5 in Paragraph 2, translated in English].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Huang in view of Gustafsson’s noise processing device to a refrigerator comprising a cabinet where a fresh space is provided, and to connect the noise processing device to the fresh space for the purpose of keeping low oxygen in the fresh space by using a vacuum pump with low noise.
For claim 10, the fresh space can be an independent compartment or a closed space provided in a compartment [Lines 1-5 in Paragraph 2, translated in English].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763